DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-7 and 9-12 remain pending. Claims 1 and 10 have been amended. Claim 13 has been added. Claim 8 has been cancelled. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kemperle et al (US 20140117575 A1) in view of Myerberg et al (US 20180304370 A1) (Hereinafter referred to as Kemperle and Myerberg respectively).

Regarding Claim 1, Kemperle discloses a device for depositing a bead of a plastic substance on a profile delimited by at least one face for depositing the bead (See at least Kemperle Paragraph 0013 and Figure 1, the printer is interpreted as a device; See at least Kemperle Paragraph 0012, the material is extruded as a bead; See at least Kemperle Paragraph 0015, the material that is extruded is plastic; See at least Kemperle Paragraph 0014, the build platform is interpreted as a profile delimited by at least one face), the device comprising: 
a robotic arm (See at least Kemperle Paragraph 0018, the x-y-z positioning assembly is interpreted as a robotic arm); 
a deposition effector comprising an extrusion nozzle connected to a plastic substance storage and extending axially along an extrusion axis (See at least Kemperle Paragraph 0015 and Figure 1, the extruder includes an extrusion tip, which is interpreted as a nozzle, and a chamber that has the plastic build material, which is interpreted as a plastic substance storage which extends along the extrusion axis); and 
a force feedback sensor allowing measuring a bearing force applied by the extrusion nozzle on the profile during a deposition of the bead (See at least Kemperle Paragraphs 0047-0048, the sensors collect the contact force between the nozzle and the profile); 
wherein the device comprises an electronic calculator implementing a computer program (See at least Kemperle Paragraphs 0062, 0020, and 0067, the controller is interpreted as an electronic calculator implementing a computer program) which is configured to: 
pilot the robotic arm in space according to a theoretical trajectory which is predetermined (See at least Kemperle Paragraph 0020, the controller pilots the x-y-z positioning assembly, which is interpreted as the robotic arm; See at least Kemperle Paragraphs 0012 and 0018, the material is deposited by the x-y-z positioning assembly according to a pattern, which is interpreted as a predetermined trajectory); and 
correct the theoretical trajectory according to measurements collected by the force feedback sensor, so that the bearing force of the extrusion nozzle on the profile, measured by the force feedback sensor, tends towards a predefined value, so as to enable the extrusion nozzle to remain in contact with the profile (See at least Kemperle Paragraphs 0062-0065, the z-axis of the extruder is controlled so that a specified contact force, which is interpreted as a predefined value, is achieved or maintained)...
Kemperle fails to disclose a smoothing of the bead is carried out by the extrusion nozzle simultaneously with the deposition of the bead.
However, Myerberg teaches this limitation (See at least Myerberg Paragraph 0104, the nozzle includes a mechanism that smooths the deposited material). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Kemperle with Myerberg to smooth the bead while simultaneously depositing the bead. This would allow the deposited material to be flattened and bonded to the underlying layer, which will facilitate more consistent shaping and smoothing of the material (See at least Myerberg Paragraph 0104). 

Regarding Claim 6, Kemperle discloses a monitoring member adapted to collect monitoring data relating to a physical aspect of the bead of plastic substance (See at least Kemperle Paragraphs 0029 and 0039, the sensors are interpreted as monitoring members which collect data relating to the physical aspect of the object, which is where the beads are being deposited), and the computer program is configured to process the monitoring data and validate or invalidate quality of the deposited bead of plastic substance (See at least Kemperle Paragraphs 0029 and 0039, the data is processed to determine defects or inaccuracies, which is interpreted as invalidating the quality).

Regarding Claim 7, Kemperle discloses the monitoring data are collected by the monitoring member during the deposition of the bead (See at least Kemperle Paragraphs 0029 and 0039 and Figure 2, the sensors collect data of the working volume, which is interpreted as during the deposition of the bead).

Regarding Claim 10, Kemperle discloses a method for implementing the device for depositing the bead of the plastic substance according to claim 1 (See at least Kemperle Paragraph 0013 and Figure 1, the printer is interpreted as a device; See at least Kemperle Paragraph 0012, the material is extruded as a bead; See at least Kemperle Paragraph 0015, the material that is extruded is plastic), wherein the method comprises: 
piloting the robotic arm in space according to the theoretical trajectory which is predetermined (See at least Kemperle Paragraph 0020, the controller pilots the x-y-z positioning assembly, which is interpreted as the robotic arm; See at least Kemperle Paragraphs 0012 and 0018, the material is deposited by the x-y-z positioning assembly according to a pattern, which is interpreted as a predetermined trajectory); and 
correcting the theoretical trajectory according to measurements collected by the force feedback sensor, so that the bearing force of the extrusion nozzle on the profile, measured by the force feedback sensor, tends towards the predefined value, so as to enable the extrusion nozzle to remain in contact with the profile (See at least Kemperle Paragraphs 0062-0065, the z-axis of the extruder is controlled so that a specified contact force, which is interpreted as a predefined value, is achieved or maintained).

Regarding Claim 12, Kemperle discloses monitoring the bead of plastic substance (See at least Kemperle Paragraphs 0029 and 0039, the sensors collect data relating to the physical aspect of the object, which is where the beads are being deposited), and processing monitoring data and validating or invalidating quality of the deposited bead. (See at least Kemperle Paragraphs 0029 and 0039, the data is processed to determine defects or inaccuracies, which is interpreted as invalidating the quality).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kemperle in view of Myerberg, and in further view of Finkemeyer (US 20120239190 A1) (Hereinafter referred to as Finkemeyer).

Regarding Claim 2, modified Kemperle fails to disclose the predefined value is equal to about ten Newtons.
However, Finkemeyer discloses that the contact force is set to ten newtons (See at least Finkemeyer Paragraphs 0051-0052, the contact force between the gripped object and the stop is set to 10 N). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Kemperle with Finkemeyer to have the contact force be set at 10 newtons. Setting a predefined value such as 10 N as the contact force allows the device to regulate the contact force to optimize the contact of the object with a surface (See at least Finkemeyer Paragraph 0024). This would increase the accuracy and safety of the device because the extrusion nozzle will remain in contact with a surface with the same amount of force throughout the depositing process, which will reduce variations on the surface and prevent the nozzle from contacting the surface with an excessive force, which can result in damages. 

Claims 3-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kemperle in view of Myerberg, and in further view of Pamperin et al (US 20200385157 A1) (Hereinafter referred to as Pamperin).

Regarding Claim 3, Kemperle discloses a deposition sensor adapted to measure an amount of plastic substance deposited on the profile (See at least Kemperle Paragraphs 0030-0031, the camera images are used to control the volumetric rate of material, which is interpreted as measuring an amount of plastic substance deposited), wherein the robotic arm has a speed of displacement that is …controlled according to the amount of plastic substance deposited on the profile (See at least Kemperle Paragraph 0033, the movement speed of the extruder is controlled according to the amount of plastic deposited).
Even though Kemperle discloses the robotic arm is controlled by a motor (See at least Kemperle Paragraph 0018, the robotic arm is controlled by a motor), modified Kemperle fails to explicitly disclose the robotic arm is servo-controlled.
However, Pamperin teaches controlling a robotic arm using a servomotor (See at least Pamperin Paragraph 0017, the robotic arm is controlled by the servomotor).
 It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Kemperle with Pamperin to have the robotic arm be servo-controlled. Using a servomotor allows each section of the robotic arm to be controlled (See at least Pamperin Paragraph 0017), which increases the operability of the robotic arm. 

Regarding Claim 4, Kemperle discloses the deposition sensor is…directed towards the bead of plastic substance (See at least Kemperle Paragraphs 0029-0031, the camera is directed at the working volume and the camera images are used to measure an amount of plastic substance deposited).
Kemperle fails to explicitly disclose that the deposition sensor is a laser sensor. 
However, Kemperle does disclose using a laser sensor to capture data on the object where the beads are deposited (See at least Kemperle Paragraph 0039, a laser sensor is used to capture the three-dimensional data of the object in the working volume). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Kemperle to have the deposition sensor be a laser sensor. Using a laser sensor can allow the device to detect inaccuracies in the object (See at least Kemperle Paragraph 0039), which increases the accuracy of the device. 

Regarding Claim 5, Kemperle discloses the robotic arm has a speed of displacement that is …controlled according to a speed of extrusion of the plastic substance (See at least Kemperle Paragraph 0033, the movement speed of the extruder is controlled according to the amount of plastic deposited; See at least Kemperle Paragraph 0031, the amount of plastic deposited is dependent on the volumetric rate, which is interpreted as the speed of extrusion).
Even though Kemperle discloses the robotic arm is controlled by a motor (See at least Kemperle Paragraph 0018, the robotic arm is controlled by a motor), modified Kemperle fails to explicitly disclose the robotic arm is servo-controlled.
However, Pamperin teaches controlling a robotic arm using a servomotor (See at least Pamperin Paragraph 0017, the robotic arm is controlled by the servomotor).
 It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Kemperle with Pamperin to have the robotic arm be servo-controlled. Using a servomotor allows each section of the robotic arm to be controlled (See at least Pamperin Paragraph 0017), which increases the operability of the robotic arm. 

Regarding Claim 11, Kemperle discloses the robotic arm has a speed of displacement that is …controlled according to the amount of plastic substance deposited on the profile (See at least Kemperle Paragraph 0033, the movement speed of the extruder is controlled according to the amount of plastic deposited).
Even though Kemperle discloses the robotic arm is controlled by a motor (See at least Kemperle Paragraph 0018, the robotic arm is controlled by a motor), modified Kemperle fails to explicitly disclose the robotic arm is servo-controlled.
However, Pamperin teaches controlling a robotic arm using a servomotor (See at least Pamperin Paragraph 0017, the robotic arm is controlled by the servomotor).
 It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Kemperle with Pamperin to have the robotic arm be servo-controlled. Using a servomotor allows each section of the robotic arm to be controlled (See at least Pamperin Paragraph 0017), which increases the operability of the robotic arm. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kemperle in view of Myerberg, and in further view of Shang et al (US 20180009000 A1) (Hereinafter referred to as Shang).

Regarding Claim 9, even though Kemperle teaches a plastic substance storage, modified Kemperle fails to disclose the plastic substance storage is a cartridge provided with a plunger, and the device further comprises an actuator adapted to push the plunger to extrude the plastic substance through the extrusion nozzle.
However, Shang teaches a cartridge provided with a plunger (See at least Shang Paragraph 0073 and Figure 4, the storage is a cartridge with a plunger), and an actuator adapted to push the plunger to extrude the…substance through the extrusion nozzle (See at least Shang Claim 25 and Figure 4, an actuator advances the plunger to force the sealant through the nozzle, which is interpreted as extruding the substance). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Kemperle with Shang to have the plastic substance storage be a cartridge with a plunger, wherein an actuator pushes the plunger to extrude the substance. This would force the plastic substance in the cartridge out of the nozzle (See at least Shang Claim 25), which would allow the device to extrude beads of plastic substance onto a surface. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kemperle in view of Myerberg, and in further view of Hangley (US 10005096 B2) (Hereinafter referred to as Hangley).

Regarding Claim 13, modified Kemperle fails to disclose the extrusion nozzle is inclined at an angle of ten degrees to smooth the bead simultaneously with the deposition of the bead.
However, Hangley teaches the extrusion nozzle is inclined at an angle of ten degrees to smooth the bead simultaneously with the deposition of the bead (See at least Hangley Column 3 lines 23-26 and Figure 6a, the nozzle is angled to smoothly apply the resin; See at least Hangley Claims 9-10, the nozzle is an acute angle between 1 and 15 degrees, which is interpreted as inclined at an angle of 10 degrees).
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Kemperle with Hangley to have the extrusion nozzle be inclined at an angle of ten degrees. By having the nozzle inclined at an angle, the bead can be applied smoothly (See at least Hangley Column 3 lines 23-26). Having it at 10 degrees allows the nozzle to be at a desired angle for correct application of the bead (See at least Hangley Claim 9). This would increase the accuracy and efficiency of the device by allowing the beads to be applied correctly while being smoothed. 

Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive. Applicant argues that Myerberg does not disclose “a smoothing of the bead is carried out by the extrusion nozzle simultaneously with the deposition of the bead”. Applicant argues that the nozzle does not flatten out the deposited material, but rather a separate mechanism. However, as stated in Paragraph 0104 of Myerberg, “the nozzle 110 may include one or more mechanisms to flatten a layer of deposited material and apply pressure to bond the layer to an underlying layer.” The mechanism is included as part of the nozzle, which means the nozzle simultaneously smooths the bead while it is being deposited, whereby the action of flattening would lead to smoothing of the layer. Paragraphs 0224-0226 and Figure 7 of Myerberg provide further detail on how the nozzle smooths the bead.  Specifically, in paragraphs 225 it is stated that the material is trimmed and/or shaped by the vertical feature and hence this leads to the improved exterior finish of the object, which is interpreted to mean the surface is smoothed.   

    PNG
    media_image1.png
    384
    921
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    564
    537
    media_image2.png
    Greyscale

The nozzle has a forming wall 754 which extends from the nozzle and supplements fusion of the layers by applying a force as the nozzle travels across the surface. The forming wall trims and shapes the deposited material to form a rectangular cross-sectional shape, which is interpreted as smoothing the material. The nozzle also includes a roller attached to the nozzle, that also applies a force to the deposited layer to smooth out the surface. Therefore, Myerberg discloses the limitation “a smoothing of the bead is carried out by the extrusion nozzle simultaneously with the deposition of the bead”. 
Applicant also added new claim 13, which specifies that the nozzle is “inclined at an angle of ten degrees to smooth the bead simultaneously with the deposition of the bead.” This limitation is taught by Hangley, which teaches the nozzle is inclined at an angle between 1-15 degrees to smoothly apply the deposited material. Therefore, claims 1-7 and 9-13 are rejected under 103. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./               Examiner, Art Unit 3664                                                                                                                                                                                         

/BHAVESH V AMIN/              Primary Examiner, Art Unit 3664